                 Case 1:19-cr-00730-CM Document 31 Filed 04/19/21 Page 1 of 1

                                  Document 30       Filed in NYSD on 04/16/2021          Page 1 of 1
                                                       U.S. Department of Justice

                                                      United States Attorney
    USDCSDNY                                          Southern District of New York

    DO                                                The Silvio J. Mo llo Building
    ELECTRONICALLY FILED                              One Sa int Andrew's Pla:a
                                                      New York, New York /0007
    DOC #:---'7rl--t--
    DATE FILED:                                       April 16, 2021

BYECF
The Honorable Colleen McMahon
United States District Judge
Southern District ofNew York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
  ew York, NY 10007




        The parties in the above captioned matter respectfully request that the conference
scheduled for April 28, 2021 , be adjourned for approximately 30 days. The adjournment would
provide the Government time to complete its review of a submission made 'by the defendant and
for the parties to continue to engage in discussions in an attempt to reach a pretrial disposition. In
the event the parties are prepared to proceed sooner, we will promptly advise the Court.

       The Government respectfully requests that time be excluded under the Speedy Trial Act
between April 28 , 2021 , through the next-sc heduled conference because the "ends of justice served
by the granting of such continuance outweigh the best interests of the public and the defendant in
a speedy trial." 18 U.S.C. § 3161 (h)(7)(A). The Government consulted with defense counsel, who
does not object to the exclusion of time.

                                               Respectfully su bmitted ,

 USDCSDNY                                      AUDREY STRAUSS
 DOCUMENT                                      United States Attorney
     \·,,"         ..  '

 ELEttRO~ICALL
        ,·   '
              Y  FILED
 DOC#:          I     I                    by: /s/ Elizabeth A. Espinosa
I DATE ~ILED:              ;fl!JJ~J::_i        Elizabeth A. Espinosa/Rebecca T. Dell
                                               Assistant United States Attorneys
                                               (212) 637-2216/-2198


cc: Avraham C. Moskowitz, Esq . (By ECF)
